Case 3:16-cv-02091-VAB Document 102-3 Filed 12/23/19 Page 1 of 17

EXHIBIT A
10

11

12

13

14

15

16

17

18

19

20

ZA

22

23

24

25

Case 3:16-cv-02091-VAB Document 102-3 Filed 12/23/19 Page 2 of 17,

 

 

UNITED STATES DISTRICT COURT

DISTRICT OF CONNECTICUT

NORIANA RADWAN, |

Plaintiff, | Civil Action No.
No. 3:16-CV-02091

vs. |

UNIVERSITY OF CONNECTICUT |
BOARD OF TRUSTEES, ET AL., May 2, 2018

|
Defendants.
- - - xX

DEPOSITION OF NORIANA RADWAN

 

Taken before Lynne Stein, CSR 110, a
Notary Public within and for the State of
Connecticut, pursuant to Notice and Federal
Rules of Civil Procedure, at the Office
of the Attorney General, 55 Elm Street,
Hartford, Connecticut, on May 2, 2018,
commencing at 10:04 a.m.

FALZARANO COURT REPORTERS, LLC
4 Somerset Lane
Simsbury, CT 06070
860.651.0258
www.falzaranocourtreporters.com

 

Falzarano Court Reporters, LLC

 
10

11

12

3

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:16-cv-02091-VAB Document 102-3 Filed 12/23/19 Page 3 of 17,

 

APPEARANCES:

For the Plaintiff:

JONATHAN J. KLEIN, ESQ.
1445 Capitol Avenue
Bridgeport, CT 06604
203.330.1900
jjkesq@hotmail.com

-and-

GREGORY J. TARONE, ESQ.
5020 Route 9W, Suite 104
Newburgh, NY 12550
845.527.5424
Greg@TaroneEsq.com

For the Defendants:

 

ATTORNEY GENERAL, STATE OF CONNECTICUT

P.O. Box 120

55 Elm Street

Hartford, CT 06141

860.808.5160

Rosemary.mcgovernéct.gov

By: ROSEMARY M. McGOVERN, ESO.
Assistant Attorney General

 

 

 

Falzarano Court Reporters, LLC
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:16-cv-02091-VAB Document 102-3 Filed 12/23/19 Page 4 of W7o45

 

 

0 So there did come a time that you spoke
to Warde Manuel relating to your inappropriate
gesture at the conclusion of the UConn women's
soccer game against USF, correct?

A Ves:

0 When did that conversation take place
relating to the inappropriate gesture?

A Within the week that -- that same week
that we talked about, the 10th to -- that Monday

through Friday is when I went to go see him.

Q Okay. And was anybody present?
A It was me, Warde Manuel, I believe it
could have been like a secretary or something. But

I don't remember anybody else being present besides

us two.

Q What did she look like?

A I don't remember. I don't even know if
there was someone else there. It was a big room.

I think it was only me and him.

Q So you think that there was no one
present besides yourself and Warde Manuel?

A Yup.

Q Okay. And so what did Warde Manuel say
to you about the inappropriate gesture?

A So I approached him. I took it upon

 

Falzarano Court Reporters, LLC

 
10

11

12

13

14

3

16

17

18

19

20

21

22

23

24

25

Case 3:16-cv-02091-VAB Document 102-3 Filed 12/23/19 Page 5 of 1714,

 

 

myself to go find his office and go see him in
person, just to walk in. I didn't make an
appointment. And I started off by apologizing
myself and saying I did not mean that, it was -- I
explained what happened and how I was just
celebrating and the camera caught me, and I was
just really happy that our team won.

And he was -- really casual demeanor,
and he said he understood and these things happen
and people make mistakes.

And I asked him if there was like any
chance I could lose my scholarship because of this,
and he said, I have no intention of pulling your
scholarship.

QO Why did you think that there was a
possibility that your scholarship was in jeopardy?

A Because the way that UConn released that
press release and the way that I was being
suspended from my team and ostracized, I felt that
they were taking it very harshly. So I thought if
they're doing all this, maybe they want to take my
scholarship as well.

Q What do you mean by ostracized?

A The fact that I wasn't allowed to be

around my team at all in a setting.

 

Falzarano Court Reporters, LLC

 
10

11

12

13

14

i>

16

i

18

19

20

21

22

23

24

25

Case 3:16-cv-02091-VAB Document 102-3 Filed 12/23/19 Page 6 of 17117

 

 

Q Was anything else said in this
conversation relating to your inappropriate
gesture?

A No, just that he understood it was a
mistake, and he knows what my intentions were after
I explained it to him. He kind of just like was
very casual. He kind of laughed it off, almost.

And that's when I asked him about the scholorship,

he said, I have no intentions of pulling it. That
was that.
QO He told you that he understood what your

intentions were?

A Well, especially kind of saying that
people make mistakes. After I told him, he said,
Yeah, I understand. I don't know if he thought
that's what I meant to do at first, but that once I
told him, he understood it was a mistake and it was

something minor.

Q So you explained what happened —--

A Uh-hum.

Q -- at the conclusion of the game?

A Yes.

QO And your testimony is that he said he

understood that it was a mistake?

A Yes. He said, Mistakes happen.

 

Falzarano Court Reporters, LLC

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:16-cv-02091-VAB Document 102-3 Filed 12/23/19 Page 7 of 17,55

 

 

Q As far as Mags Rodriguez, I'm going to
ask the same line of questions.

A Uh-hum.

QO There come a time when you spoke to her
about your inappropriate gesture at the end of the
UConn/USF soccer game?

A Not that I recall.

QO You never spoke to her about your
inappropriate gesture, with her?

A No. I don't remember having the same
sort of conversation that I had with Len and Warde
with her. The first time we spoke was about when I
came to the selection show and she told me -- I was
trying to walk into the door, and she told me I
couldn't be there because of my suspension.

Q Was there any other time -- so that was
like November 10th?

A Yeah, I'd say so.

Q So November 10th was the date of the

selection show?

A Yes. It happened on a Monday.

Q That's when you spoke to Mags
Rodriguez --

A Uh-hum.

Q -- about your suspension from all team

 

Falzarano Court Reporters, LLC

 
10

11

12

3

14

15

16

17

18

1

20

21

22

23

24

25

Case 3:16-cv-02091-VAB Document 102-3 Filed 12/23/19 Page 8 of Vio

 

 

activities?

A Yeah.

Q Was there any other conversation that
you had with Mags, whether it was on the phone or
in person, relating to your suspension from team
activities?

A Related to the suspension, no.

Q Was there a time that you -- did there
come a time when you spoke to Mags Rodriguez about
your future on the soccer team after you were
indefinitely suspended from all women's soccer team

activities?

A Not that I remember, no.

QO No phone conversation or in-person
conversation?

A Specify what time frame?

Q This would be after you have been

suspended from all team activities.

A But before my scholarship was
terminated?

Q Yes.

A Okay. Then, no, we didn't have a

conversation that I remember.
Q Did you have any conversation with Mags

Rodriguez about your scholarship? After you've

 

Falzarano Court Reporters, LLC

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:16-cv-02091-VAB Document 102-3 Filed 12/23/19 Page 9 of 17,5,

 

 

been suspended, did you have any conversation with
her about --
MS. McGOVERN: Strike that. I'm
going to start over again.
BY MS. McGOVERN:

Q Did you have any conversation with Mags
Rodriguez about your future scholarship after you
were suspended from all team activities?

A No.

Q Did you have any conversation with Mags
Rodriguez after you were informed that, by Len
Tsantiris, that he had decided that your
scholarship was going to be terminated?

A I believe she had a conversation with my
father, and she told my father that she does not
know why Len Tsantiris said that I can come back in
the fall, because I cannot.

Q Was there anything else that you're

aware of that Mags told your father during that

conversation?
A No.
Q So the only thing that you knew that

Mags told your father --
A Uh-hum -- sorry. Let me rephrase that.

She reiterated the fact that my

 

Falzarano Court Reporters, LLC

 
10

tt

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:16-cv-02091-VAB Document 102-3 Filed 12/23/19 Page 10 of 17,,.

 

 

A Yes.

Q You're saying now that he wasn't
suggesting that you take community college classes
so you could save money?

A That's also another reason, because I
said I don't have enough -- less expensive also in
the sense that me transferring to another school, I
wouldn't have a scholarship for that. I only had a
couple of weeks to find another school and I'd need
money for that. So that would be the cheapest
option if I wanted to continue my education.

Q There was nothing in here -- you didn't
talk to us previously about Len's statements to you
relating to transferring or not transferring to
another school and your ability to get a
scholarship.

A Well, I did state that I asked if I
could appeal the decision. He said he's not going
to help me find another school. But also if I
didn't say anything and I just accepted the
decision, that he would help me transfer.

Q Now I'm hearing that he did in fact talk
to you about transferring to another school and
that that apparently was an option. Right?

A Yeah. We were discussing other

 

Falzarano Court Reporters, LLC

 
10

it

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:16-cv-02091-VAB Document 102-3 Filed 12/23/19 Page 11 0f17% 9,

 

 

QO So that means you did not mean to show

your middle finger?

A I did not, no. It just happened. I did

not calculate it.

Q Okay. You didn't mean to do that?
A No.
Q Okay. After you're informed that your

scholarship is terminated, you said that.you talked
to your parents. Okay. What did you do besides
talk to your parents?

A Emotionally I broke down, but I just was
with my parents at the time.

Q What do you mean by emotionally you
broke down?

A I was in shock and I was crying, and I
was really confused.

Q Anything else as far as emotionally

breaking down?

A No. I was just like -- I remember
was -- the best way I can describe it is I was in
shock.

O So you were crying, you were confused,

you were shocked.
A Yes.

Q Anything else that you suffered

 

Falzarano Court Reporters, LLC

 
10

11

12

13

14

15

16

17

18

19

20

Zi

22

23

24

25

Case 3:16-cv-02091-VAB Document 102-3 Filed 12/23/19 Page 12 of 17, 94

 

 

immediately after you found out your scholarship

was terminated?

A I couldn't eat that day.

Q Anything else?

A I didn't talk to anybody besides my
parents.

Q Did you feel any other symptom of, you

know, your --

A I was extremely pained. Like
emotionally pained.

Q So you were crying immediately

afterwards?

A Yes.
Q How long did you cry for?
A I was shocked at first, and then I cried

for all night.

Q And did you cry over that any longer
than just that evening, that night?

A I cried all over my first semester, my
second semester at Hofstra. When I went back to

visit at UConn.

Q Describe the severity of that, when you
cried.

A Specifically crying?

QO Yes, just crying.

 

Falzarano Court Reporters, LLC

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:16-cv-02091-VAB Document 102-3 Filed 12/23/19 Page 13 of 17

 

 

A I try not to -- I didn't show a lot of
emotion to my teammates at Hofstra. But I spent
every night alone in my room. I was crying over Lt

every time walking into my dorm building, because
it didn't look like the one at UConn.

QO I'm sorry. Because what?

A Because I would walk into Hofstra, and
realizing it wasn't UConn. It would hit me a lot
there. When I was like texting and FaceTiming my
friends from UConn, it hit me there. When I was
eating lunch by myself every day at Hofstra, it
would hit me all the time then.

Q So how long did this go on for, that you
were crying every day?

A I'd say almost the entire first semester
at Hofstra.

Q When did that start to subside?

A I'd say it never fully subsided, but --
it still hasn't ever fully subsided. But just kind
of -- I had to mentally pull myself together or
else I wasn't going to have any friends at Hofstra,
and I wasn't ever going to do well at soccer or my
school work. So I had to kind of separate my
emotions, sort of, when I'm in the classroom, when

I'm in school, when I'm in the classroom, on the

 

 

Falzarano Court Reporters, LLC

92
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:16-cv-02091-VAB Document 102-3 Filed 12/23/19 Page 14 of 17,93

 

 

field. So I started doing that in the beginning of
the fall semester of my sophomore year.

Q Is it your testimony you cried every day
from the time your scholarship was terminated until
the beginning of the fall semester, 2015?

A Well, almost every single day, until
probably the end of the school year of the spring
semester, when I was able to go back home and kind
of take a break.

Q What happened over the summer as far as
crying?

A I mean, I was still upset about it,
because I can't forget about it. I don't remember
any physically -- like exactly what I did every
single day. But it still haunts me to this day.
But I had to just -- I did a lot of just playing
soccer, running, getting fit. I was doing physical
therapy, kind of focusing on having a successful
fall season at Hofstra.

QO It sounds like at some point you stopped

crying around fall 2015. You stopped crying every

day.
A (Nodding affirmatively.)
Q Okay. You continued to cry at times?
A Yup.

 

Falzarano Court Reporters, LLC

 
10

TA

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:16-cv-02091-VAB Document 102-3 Filed 12/23/19 Page 15 of 1% 94

 

 

Q Yes?

A Yes.

Q When did that stop?

A Lt. didn't.

Q So relating to specifically your

scholarship being terminated --

A Relating to --

QO -- or the events you allege in your
complaint?

A The events, everything that led to it.

Q As far as the confusion that you said
you experienced after the -- you were notified that

your scholarship was being terminated, was that
different from feeling shocked?

A I'd say it was related to, because I was
trying to process just what went on and what was
going on in my head, because —— hearing the words
that I'm out of the university was mentally like
groundbreaking for me. So I was still not like --
I couldn't even mentally accept it at the time. So
I'd say it was to go along with the shock.

O How long did that confusion or shock
last?

A Pretty much until I got to Hofstra and I

realized that I'm really no longer at UConn and --

 

Falzarano Court Reporters, LLC

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:16-cv-02091-VAB Document 102-3 Filed 12/23/19 Page 16 of 17,

 

 

yeah.

Q Okay. As far as not being able to
eat -- you said you couldn't eat that day after you

were notified about your scholarship being

terminated.
A (Nodding affirmatively.)
Q How long did that last, not having an
appetite?
A I'd probably say like a couple weeks.
Q You said you didn't talk to anyone

immediately after, except for your parents, after
you were notified about your scholarship being
terminated. When did you resume talking to people?

A I told kind of my close friends from
home within like a couple of days, and then I began
to reach out at my friends from UConn once I
realized the decision was final.

Q Any other symptoms or feelings that you
felt emotional distress, pain and suffering?

A I just felt like I failed overall as a
person because I feel like -- I feel like I was
treated so harshly for something that I didn't
think -- that I didn't think I could —- you really
treat so harshly for, for lack of a better term.

And I felt like I wasn't good enough,

 

 

Falzarano Court Reporters, LLC

95
10

dt

12

3

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:16-cv-02091-VAB Document 102-3 Filed 12/23/19 Page 17 of 17, 9¢

 

 

and just the heat of it, I could just be thrown out
of the university so like randomly and harshly.
That's what really hurt a lot to me.

And the -- thinking about how my life
was going to turn out now because UConn's where I
always wanted to be, and I never really thought of
a future where I wasn't going to UConn. And I
never thought of a what-if, because I thought
that's where I was going to be all four years.

And I made secure relationships. And I
was having anxiety about now trying to find my home
for the next three and a half years, and I had to
do that in a three-week span or less because the
schools were starting.

QO You said you were thrown out of UConn.
That's not accurate, is it?
MR. KLEIN: Objection,
argumentative.

BY MS. McGOVERN:

Q Please answer the question.

A No.

Q You lost your scholarship?

A Yes.

QO You could have returned to UConn in the

spring of 2015?

 

Falzarano Court Reporters, LLC

 
